DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32, 36, 37, and 49-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todorov et al. (US 2016/0372638 A1) in view of Tiwari et al. (US 2019/0139943 A1).
Regarding claim 32, Todorov discloses a LED device (Fig. 10) comprising:
a substrate (“substrate” in ¶ 0122);
a plurality of blue LED chips (410) on the front face of the substrate;

a second layer (corresponding to a combination of layers 221 and 222) comprising a first broadband green phosphor and a broadband red phosphor, wherein the second layer covers the first layer; and
wherein the proportion of the manganese-activated fluoride narrowband red phosphor content on the front fact of the substrate to the total phosphor content on the front face of the substrate is less than 50% wt (¶ 0180).
Todorov does not explicitly disclose that the LED device is a “filament”, however, using a filament design is well known in the art (¶ 0115 of Tiwari). There is a benefit to using a filament design in that it preferentially mimics the appearance of an incandescent filament, a stylistic preference for some users (¶ 0115 of Tiwari). It would have been obvious to one having ordinary skill in the art to arrange the LED device of Todorov as a filament for this benefit.
Regarding claim 36, the manganese-activated fluoride narrowband red phosphor is one of the claimed phosphors (¶ 0015 of Todorov).
Regarding claim 37, Todorov discloses one of the claimed compositions for the broadband red phosphor (¶ 0082).
Regarding claim 49, Todorov discloses that the proportion of the manganese-activated fluoride narrowband red phosphor content on the front face of the substrate within the total phosphor content on the front fact of the substrate is less than 30 wt% (¶ 0180).
Regarding claim 50, Todorov discloses that the proportion of the manganese-activated fluoride narrowband red phosphor content on the front face of the substrate within the total phosphor content 
Regarding claim 51, Todorov discloses that the LED device has an increased luminous efficacy compared to conventional LED devices (Table 2) but Todorov does not explicitly disclose the precise amount of luminous efficacy in the device to determine if it is at least 150 lm/W. However, as Todorov discloses the same composition as claimed by Applicants, the device of Todorov should inherently have the corresponding luminous efficacy. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 52, Todorov discloses that the LED device has an increased luminous efficacy compared to conventional LED devices (Table 2) but Todorov does not explicitly disclose the precise amount of luminous efficacy in the device to determine if it is at least 180 lm/W. However, as Todorov discloses the same composition as claimed by Applicants, the device of Todorov should inherently have the corresponding luminous efficacy. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 53-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. (US 2019/0139943 A1) in view of Todorov et al. (US 2016/0372638 A1).

Regarding claim 53, Tiwari discloses an LED-filament (Fig. 8C) comprising:
a partially light-transmissive substrate (¶ 0126);
a plurality of blue LED chips (840) on a front face of the substrate; and
green and red photoluminescence materials, including a narrow spectrum manganese-activated fluoride red photoluminescence material, covering the plurality of blue LED chips and the front face of the substrate and the back face of the substrate (¶ 0105 and 0128).
Tiwari discloses using these photoluminescence materials in a plurality of layers (¶ 0109) but does not explicitly disclose a combination of first green to red photoluminescence materials including a manganese-activated fluoride red photoluminescence material. However, it is well-known in the art when using multiple photoluminescence layers over LEDs to use a combination of multiple broad-spectrum green phosphors (121 in Fig. 4 of Todorov, multiple green phosphors disclosed in ¶ 0101), multiple broad-spectrum red phosphors (122 and 123), and single narrow-spectrum red phoshor (123) wherein the narrow-spectrum red photoluminescence material is a manganese-activated fluoride red photoluminescence material (¶ 0085). Todorov discloses that such a combination of layers is beneficial for improving the luminous flux levels (¶¶ 0048 and 0049). It would have been obvious to one having ordinary skill in the art at the time of the invention to use the phosphor configuration taught by Todorov to cover the plurality of blue LED chips and the front face and back face of the device of Tiwari for this benefit. In the resulting configuration will have a first layer comprising the first manganese-active fluoride narrowband red phosphor, wherein the first layer is a continuous strip that covers the plurality of blue LED chips and a second layer (comprising the broadband layers) comprising a first broadband green phosphor (one of the two green phosphors) and a first broadband red phosphor (123 of Todorov), wherein the second layer covers the first layer; and
on the back face of the substrate,

a second broadband red phosphor (corresponding to 122 of Todorov), and
no second manganese activated fluoride narrowband red phosphor.
Regarding claim 54, as discussed in the rejection of claim 53, there is no second manganese-activated fluoride narrowband red phosphor on the back face of the substrate.
Regarding claim 55, the manganese-activated fluoride narrowband red phosphor is one of the claimed phosphors (¶ 0015 of Todorov).
Regarding claim 56, Todorov discloses one of the claimed compositions for the broadband red phosphor (¶ 0082).
Regarding claim 57, Todorov discloses that the LED device has an increased luminous efficacy compared to conventional LED devices (Table 2) but Todorov does not explicitly disclose the precise amount of luminous efficacy in the device to determine if it is at least 150 lm/W. However, as Todorov discloses the same composition as claimed by Applicants, the device of Todorov should inherently have the corresponding luminous efficacy. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 58, Todorov discloses that the LED device has an increased luminous efficacy compared to conventional LED devices (Table 2) but Todorov does not explicitly disclose the precise amount of luminous efficacy in the device to determine if it is at least 180 lm/W. However, as Todorov discloses the same composition as claimed by Applicants, the device of Todorov should inherently have prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. Applicant argues that Todorov does not disclose the phosphor layers are arranged as a continuous strip. This argument is not persuasive as Todorov discloses such a continuous strip of covering the LEDs and the space between LEDs, hence a continuous strip (¶ 0124).
Applicant further argues that “Todorov is silent as to the proportion of the manganese-activated fluoride narrowband red phosphor content on the front face of a substrate to the total phosphor content on the front face of the substrate.” This argument is not persuasive as not only does Todorov explicitly disclose this information, Todorov further discloses that it falls within the claimed range (¶ 0180).
The Examiner also notes that the current amendments different significantly from the proposed amendments presented in the interview on February 1, 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         
/STEVEN B GAUTHIER/              Examiner, Art Unit 2893